Citation Nr: 0638415	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic sinusitis.  

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1973 to March 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and in September 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In December 2005, the veteran testified before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  

FINDINGS OF FACT

1. In a rating decision in January 2003, the RO denied 
service connection for sinusitis because there was no medical 
evidence of a current disability; after the veteran was 
provided notice of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the rating decision. 

2. The additional evidence presented since the rating 
decision in January 2003 does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for sinusitis, and the evidence does not raise a 
reasonable possibility of substantiating the claim.  

3. The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD.  

4. Hypertension did not have onset in service; hypertension 
was not manifested to a degree of 10 percent or more within 
one year after service separation; and any current 
hypertension is otherwise unrelated to service.  




CONCLUSIONS OF LAW

1. The rating decision in January 2003, denying service 
connection for sinusitis, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

2. The evidence presented since the rating decision in 
January 2003 is not new and material and the claim of service 
connection for sinusitis is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006). 

3. PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  

4. Hypertension was not incurred in or aggravated by service, 
and hypertension may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The RO provided the veteran pre-adjudication VCAA notice by 
letters, dated in May 2003 on the claim for hypertension, in 
April 2004 on the claim for PTSD, and in July 2004 for the 
claim to reopen.  Each notice letter included the type of 
evidence needed to substantiate the claims of service 
connection, that is, evidence of an injury or disease, or 
event causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease, or event 
causing an injury or disease, during service.  

Each notice letter informed the veteran that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  Each letter 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims.  

In the letter in July 2004, the veteran was notified of the 
requirements to reopen his claim of service connection for 
sinusitis.  Specifically, the letter notified the veteran 
that new evidence was evidence not previously considered by 
VA, and that material evidence was evidence pertaining to the 
reason for the previous disallowance, which, in this case was 
that there was no evidence that the veteran suffered from a 
chronic condition.  The letter informed the veteran that new 
and material evidence must raise a reasonable possibility of 
substantiating his claim and could not simply be repetitive 
or cumulative of the evidence VA had when his previous claim 
was decided.

As for content of the VCAA notice, the letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable), and of Kent v. 
Nicholson, 20 Vet. App. 1 (notice of requirements for new and 
material evidence).  

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims of service 
connection, since the Board is denying the claims, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to 
provide a medical examination is not triggered unless 
competent evidence shows a causal connection between his 
claimed disabilities and the veteran's service.  38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

In this case, medical examinations are unnecessary because no 
competent evidence of record indicates an association between 
the veteran's claimed disabilities and his service.  A 
medical examination is unnecessary with respect to the 
veteran's claimed sinusitis because he has not submitted new 
and material evidence to reopen the claim.  A medical 
examination is unnecessary with respect to his claim for PTSD 
because there is no evidence of record that the veteran 
suffered an event in service causing PTSD.  In this regard, 
the record is absent for any evidence that the veteran 
engaged in combat with the enemy or evidence verifying 
claimed in-service stressors.  Furthermore, he has not 
identified an in-service stressor with any specificity, thus 
precluding VA assistance in verifying a stressor.  A medical 
examination is unnecessary with respect to his claimed 
hypertension as the record is absent for any competent 
evidence showing that this veteran's hypertension is 
associated with his service.  

Service medical records have been obtained and the RO has 
requested all records identified by the veteran and has 
received records relevant to this appeal.  At the December 
2005 Board hearing the veteran, who is retired from the 
military, stated that he had received treatment post-service 
at Shaw Air Force Base.  Of record are post retirement 
medical reports and records from Shaw Air Force Base through 
January 2000.  

As the veteran has not identified any additional evidence and 
as there are no outstanding records to obtain, the Board 
finds the duty to assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Chronic Sinusitis - New and Material Evidence

In a rating decision in January 2003, the RO denied service 
connection for a sinusitis because the evidence of record did 
not show a chronic sinus condition in service or after 
service, or demonstrate a link between any current sinusitis 
and service, and sinusitis did not qualify as an undiagnosed 
illness with regard to a claim under 38 C.F.R. § 3.317 for 
Gulf War veterans.  In April 2003, the veteran filed a notice 
of disagreement with the rating decision.  A statement of the 
case was sent to the veteran in May 2003.  The next 
communication from the veteran regarding service connection 
for sinusitis was a claim received in June 2004, more than 
one year after the January 2003 rating decision and more than 
60 days after the statement of the case was mailed in May 
2003.  As the veteran failed to perfect an appeal to the 
January 2003 rating decision, the rating decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (a).  
The claim filed in June 2004 is therefore a claim to reopen 
the claim previously denied. 

A prior unappealed rating decision of the RO is final.  38 
U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence considered at that time of the January 2003 rating 
decision included service medical records and post-service VA 
records from 1999 to 2001.  These records show that the 
veteran was treated for sinusitis during service.  On 
retirement examination, there was a history of sinusitis, but 
the sinuses were evaluated as normal and sinusitis was not 
diagnosed.  After service, VA records do not document a 
complaint of sinusitis during the period form 1999 to 2001. 

Evidence received since the January 2003 rating decision 
consists of VA records from April 2003 to November 2005 and 
the veteran's testimony. 

The VA records, dated in April 2003 and April 2004, show that 
the veteran was on medication for allergies.  In June 2003, 
the veteran complained of severe sinus allergies, and a CT 
scan of the sinuses was negative.  The assessment was 
allergic rhinitis with acute and transitory sinusitis.  In 
March 2005, the veteran complained of a sinus allergy, and 
the assessment was acute bronchitis.  Sinusitis was not on 
the list of health problems being treated by VA. 

The VA records are not material because the records do not 
relate to a previously unestablished fact, that is, evidence 
of chronic sinusitis during and since service, the absence of 
which was the basis for the prior denial of the claim.  

The veteran testified that he currently had chronic sinusitis 
which began in the Gulf War.  He testified that he has sinus 
drainage and has been prescribed antibiotics for infections.  
While the veteran is competent to testify to symptoms and to 
a fact capable of observation by a layperson, such as 
receiving a prescription for antibiotics, he is not competent 
to offer a medical diagnosis, such as chronic sinusitis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his testimony that he had chronic sinusitis is not competent 
evidence.  

As none of the additional evidence shows chronic sinusitis 
during or since service, the evidence is not new and material 
evidence, and the evidence does not raise a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has not been presented, the claim of service 
connection for sinusitis is not reopened.  

PTSD

VA records, dated in August 2005, show a diagnosis of PTSD, 
but do not identify a specific in-service stressor to support 
the diagnosis.



Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.130. 

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1); see also 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined, through 
military citation or other supportive evidence, that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

In contrast, where a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App.  70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). 

In this case, evidence is insufficient to establish that the 
veteran engaged in combat with the enemy.  The veteran's DD 
214 does not show that he received any of the awards 
indicative of combat with the enemy.  His military occupation 
was a communications computer systems operations craftsman.  
The veteran testified that his duties while attached to the 
18th Airborne Corps during the Gulf War were to get reports 
concerning the type of planes needed to support the ground 
troops.  The veteran does not state that he engaged in combat 
with the enemy.  Rather in essence, he asserts that he was in 
a war zone and feared that he might be injured.  Such service 
does not constitute engaging in combat with the enemy.  
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  
Because no evidence of record establishes that the veteran 
engaged in combat with the enemy the Board finds that he did 
not engage in combat with the enemy, and thus, any identified 
stressors must be corroborated by service records or other 
credible evidence.

In-service stressors claimed by the veteran essentially 
consist of presence in a combat zone.  The veteran testified 
that there were times when he was going to work and a scud 
missile would be exploding overhead.  He testified that he 
was frightened because he realized that a scud missile could 
possibly get through the defenses and strike the base, where 
he was stationed.  He also asserted that he was within a few 
miles of a military base where soldiers were killed during a 
bombing.  He also testified that injured soldiers were 
brought to an Army hospital near where he was stationed.  The 
veteran has not indicated that he was at a military base that 
was actually subjected to bombing, mortar attacks, or other 
attacks by the enemy.

VA is unable to verify his claimed stressors because the 
veteran has not provided information as to the dates of any 
claimed stressor.  He was afforded ample opportunity to do 
so.  The April 2004 letter from the RO included a PTSD 
questionnaire and specifically directed the veteran to 
provide specific details of any traumatic incidents.  He has 
not returned the questionnaire or provided any corroborating 
evidence of an in-service stressor.  Thus, the Board finds 
that there is no credible supporting evidence to substantiate 
the occurrence of any in-service stressor

The veteran's claim for service connection for PTSD must be 
denied because the evidence has failed to establish one of 
the essential elements of establishing service connection for 
PTSD, the occurrence of an in-service stressor.  38 C.F.R. § 
3.304(f).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Hypertension

Factual Background

Service medical records, including the retirement 
examination, do not document hypertension by complaint, 
finding, or history.  

After service, VA records shows that on VA examination in 
April 2001, blood pressure was 140/90.  In April 2003, it was 
noted that the veteran had elevated blood pressure without a 
diagnosis of hypertension.  Hypertension was first listed as 
a health problem in May 2003, and he was prescribed 
medication for high blood pressure in 2003. 

The veteran testified that he had high blood pressure during 
service, but it was not record by medical personnel. 

The veteran has submitted a document titled "Hypertension in 
the War Veteran" which consists of a literature review of 
medical journal articles concerning hypertension, 
environmental stress, combat exposure and similar topics.  
The evidence also contains a comment by L.R.M., a physician 
and assistant professor of psychiatry, which states that it 
is reasonable to conclude that wartime experiences 


often play a causative role in the development of 
hypertension in wartime veterans.  The physician also 
concludes that veterans with PTSD and those who underwent 
starvation while prisoners of war are at an increased risk 
for hypertension.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R.  
§ 3.303. 

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year in most cases of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For VA purposes, the term hypertension means diastolic blood 
pressure predominately 90 mmHg or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mmHg, or greater with a diastolic blood 
pressure of less than 90 mmHg.  38 C.F.R. § 4.104 Diagnostic 
Code 7101 Note (1).

The service medical records contain no evidence of high blood 
pressure or hypertension.  While the veteran asserts that 
high blood pressure measurements were simply not recorded 
during service, the Board finds the service medical records 
more probative on this matter than the veteran's testimony as 
the service 


medical records were created contemporaneous to the 
measurements by medically trained personnel.  Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

The first diastolic blood pressure reading of 90 or greater 
was not until August 2001, and the first documented evidence 
that the veteran had hypertension was not until May 2003.  As 
there is no evidence of hypertension for more than three 
years after separation from active duty, the one-year 
presumption for hypertension does not apply.  38 C.F.R. §§ 
3.307(a) and 3.309(a). 

Nor is the submitted treatise evidence, titled "Hypertension 
in the War Veteran", competent evidence of a nexus between 
this veteran's hypertension and service.  As the treatise is 
not specific to this veteran, particularly given that this 
veteran did not engage in combat and was not a prisoner of 
war, the evidence does not raise a plausible connection 
between this veteran's hypertension and his service.  As 
such, the treatise evidence is not probative of a nexus 
between any current hypertension suffered by the veteran and 
his service.  Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion). 

Finally, the veteran's own lay assertion that his 
hypertension began in service or is etiologically related to 
his service is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992.

Because there is no evidence of hypertension during service 
or within one year after discharge from service, or evidence 
otherwise linking hypertension to service, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).







ORDER

As new and material evidence has not been presented, the 
claim of service connection for sinusitis is not reopened.  

Service connection for PTSD is denied.

Service connection for hypertension is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


